IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,942




EX PARTE TONY WAYNE ANDERSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 13,785-93 IN THE 114TH DISTRICT COURT
FROM WOOD COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to life  imprisonment and a five thousand dollar fine.  Applicant’s appeal was dismissed
by the Twelfth Court of Appeals.  Anderson v. State, No. 12-93-312-CR (Tex. App.–Tyler, delivered
June 29, 1994).  
            Applicant contends that he was denied the right to appeal.  We remanded this application to
the trial court for findings of fact and conclusions of law.
            Applicant’s attorney filed a notice of appeal on behalf of Applicant, but the trial judge denied
permission to appeal.  Applicant had no agreement as to his punishment.  Applicant should have
been allowed to appeal the punishment phase of his trial.  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No.
13,785-93 from the 114th Judicial District Court of Wood County.  Applicant is ordered returned to
that time at which he may give a written notice of appeal so that he may then, with the aid of counsel,
obtain a meaningful appeal.  All time limits shall be calculated as if the sentence had been imposed
on the date on which the mandate of this Court issues.  We hold that, should Applicant desire to
prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court
within 30 days after the mandate of this Court issues.
            Applicant’s remaining claims are dismissed.  Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).
Delivered: June 18, 2008
Do Not Publish